per curiam:
Mediante Resolución de 4 de abril de 1995, le concedimos el término de quince (15) días al Ledo. Antonio Ríos Acosta para que nos informara el status del “proceso” de inscripción de unas escrituras, por él otorgadas, en la Sección de Fajardo del Registro de la Propiedad; ello en relación con una queja presentada contra él por el Sr. Luis Rosa Rosario, referente la misma a dichas escrituras.
Atendido el hecho de que el Ledo. Ríos Acosta no com-pareció ante este Tribunal en cumplimiento de dicha reso-lución, este Tribunal —motu proprio— le concedió un nuevo término de quince (15) días para así hacerlo, me-diante Resolución de 26 de junio de 1995. El abogado Ríos Acosta hizo, nuevamente, caso omiso de la orden emitida.
I
Hemos expresado en numerosas ocasiones que seremos sumamente estrictos en situaciones en que los abogados no contesten nuestras órdenes a pesar de haber sido emplazados para ello. In re Arroyo Fernández, 133 D.P.R. 364 (1993); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Salichs Martínez, 131 D.P.R. 481 (1992); In re Figueroa Abreu, 130 D.P.R. 504 (1992); In re Colón Torres, 129 D.P.R. 490 (1991); In re Álvarez Meléndez, 129 D.P.R. 495 (1991).
A esos efectos, hemos expresado que:
Es conocido ya por todos los miembros de la clase togada que la naturaleza de su función requiere una escrupulosa atención y obediencia a las órdenes de este Tribunal, particularmente cuando de su conducta profesional se trata. Aunque parezca increíble, la necesidad de esta manifestación y la frecuencia con *119que nuestras órdenes son desacatadas la hace imperiosa. Todos los abogados tienen el deber de responder diligentemente a los requerimientos de este Tribunal respecto a una queja presen-tada en su contra que está siendo investigada. In re Colón Torres, supra, págs. 493-494. (citado también por In re Pagán Ayala, 130 D.P.R. 678 (1992). y por In re Bonaparte Rosaly, 130 D.P.R. 199 (1992).
El licenciado Ríos Acosta ha demostrado una intolerable obstinación en no cumplir con las órdenes de este Tribunal, por lo que es claro que no tiene interés alguno en continuar ejerciendo la abogacía en nuestro País.
Por todo lo anterior, se suspende temporalmente del ejer-cicio de la abogacía al Ledo. Antonio Ríos Acosta, hasta tanto acredite su disposición de cumplir rigurosamente con nuestras órdenes y el Tribunal disponga lo que proceda en derecho. El Alguacil General de este Tribunal deberá incau-tarse de la obra notarial del abogado suspendido, debiendo entregar la misma al Director de la Oficina de Inspección de Notarías, para la correspondiente investigación e in-forme a este Tribunal.

Se dictará la sentencia correspondiente.